United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois 60604

                                        March 31, 2003

                                              Before

                             Hon. Frank H. Easterbrook, Circuit Judge

                             Hon. Ilana Diamond Rovner, Circuit Judge

                             Hon. Diane P. Wood, Circuit Judge


Nos. 01-3550, 01-3676

LEE A. HATCHER, SR.,                                   Appeals from the United States
       Plaintiff-Appellant, Cross-Appellee,              District Court for the
                                                         Southern District of Indiana,
       v.                                                Indianapolis Division.

CONSOLIDATED CITY OF INDIANAPOLIS and                  No. IP 96-1776-C-Y/G
STEVEN STAAL,
  Defendants-Appellees, Cross-Appellants.              Richard L. Young, Judge.




                                          ORDER

       The opinion of this court issued on March 19, 2003 is amended as follows:

       Page11, line 21 - Add closed quotation mark (”) at end of line.